
	
		I
		111th CONGRESS
		1st Session
		H. R. 2852
		IN THE HOUSE OF REPRESENTATIVES
		
			June 12, 2009
			Mr. Braley of Iowa
			 (for himself and Mr. Sarbanes)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Social Security Act to build on the aging
		  network to establish long-term services and supports through single-entry point
		  systems, evidence-based disease prevention and health promotion programs, and
		  enhanced nursing home diversion programs.
	
	
		1.Short titleThis Act may be cited as the
			 Project 2020: Building on the Promise
			 of Home and Community-Based Services Act of 2009.
		2.Long-term
			 services and supportsThe
			 Social Security Act (42 U.S.C. 301 et seq.) is amended by adding at the end the
			 following:
			
				XXIILong-term
				services and supports
					2201.DefinitionsExcept as otherwise provided, the terms used
				in this title have the meanings given the terms in section 102 of the Older
				Americans Act of 1965 (42 U.S.C. 3002).
					ASingle-entry point
				system program
						2211.State
				single-entry point systems
							(a)DefinitionsIn
				this title:
								(1)Long-term
				services and supportsThe term long-term services and
				supports means any service (including a disease prevention and health
				promotion service, an in-home service, or a case management service), care, or
				item (including an assistive device) that is—
									(A)intended to assist
				individuals in coping with, and, to the extent practicable, compensating for,
				functional impairment in carrying out activities of daily living;
									(B)furnished at home,
				in a community care setting, including a small community care setting (as
				defined in section 1929(g)(1)) and a large community care setting (as defined
				in section 1929(h)(1)), or in a long-term care facility; and
									(C)not furnished to
				diagnose, treat, or cure a medical disease or condition.
									(2)Single-entry
				point systemThe term single-entry point system
				means any coordinated system for providing—
									(A)comprehensive
				information to consumers and caregivers on the full range of available public
				and private long-term services and supports, options, service providers, and
				resources, including information on the availability of integrated long-term
				care, including consumer directed care options;
									(B)personal
				counseling to assist individuals in assessing their existing or anticipated
				long-term care needs, and developing and implementing a plan for long-term care
				designed to meet their specific needs and circumstances; and
									(C)consumers and
				caregivers access to the range of publicly supported and privately supported
				long-term services and supports that are available.
									(b)ProgramThe
				Secretary shall establish and carry out a single-entry point system program. In
				carrying out the program, the Secretary shall make grants to States, from
				allotments described in subsection (c), to pay for the Federal share of the
				cost of establishing State single-entry point systems.
							(c)Allotments
								(1)Allotments to
				Indian tribes and territories
									(A)ReservationThe
				Secretary shall reserve from the funds made available under subsection
				(g)—
										(i)for fiscal year
				2010, $1,962,456; and
										(ii)for each
				subsequent fiscal year, $1,962,456, increased by the percentage increase in the
				Consumer Price Index for All Urban Consumers, between October of the fiscal
				year preceding the subsequent fiscal year and October 2007.
										(B)AllotmentsThe
				Secretary shall use the funds reserved under subparagraph (A) to make
				allotments to—
										(i)Indian tribes;
				and
										(ii)Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of
				Puerto Rico, and the United States Virgin Islands.
										(2)Allotments to
				States
									(A)In
				general
										(i)AmountThe
				Secretary shall allot to each eligible State for a fiscal year the sum of the
				fixed amount determined under subparagraph (B), and the allocation determined
				under subparagraph (C), for the State.
										(ii)Subgrants to
				area agencies on aging
											(I)In
				generalEach State agency receiving an allotment under clause (i)
				shall use such allotment to make subgrants to area agencies on aging that can
				demonstrate performance capacity to carry out activities described in this
				section whether such area agency on aging carries out the activities directly
				or through contract with an aging network or disability entity. An area agency
				on aging desiring a subgrant shall establish or designate a collaborative board
				to ensure meaningful involvement of stakeholders in the development, planning,
				implementation, and evaluation of a single-entry point system consistent with
				the following:
												(aa)The
				collaborative board shall be composed of—
													(AA)individuals
				representing all populations served by the agency’s single-entry point system,
				including older adults and individuals from diverse backgrounds who have a
				disability or a chronic condition requiring long-term support;
													(BB)a representative
				from the local center for independent living (as defined in section 702 of the
				Rehabilitation Act of 1973 (29 U.S.C. 796a)), and representatives from other
				organizations that provide services to the individuals served by the system and
				those who advocate on behalf of such individuals; and
													(CC)representatives
				of the government and non-governmental agencies that are affected by the
				system.
													(bb)The
				agency shall work in conjunction with the collaborative board on—
													(AA)the design and
				operations of the single-entry point system;
													(BB)stakeholder
				input; and
													(CC)other program and
				policy development issues related to the single-entry point system.
													(cc)An
				advisory board established under the Real Choice Systems Change Program or for
				an existing single-entry point system may be used to carry out the activities
				of a collaborative board under this subclause if such advisory board meets the
				requirements under item (aa).
												(II)Subgrants to
				other entitiesA State agency may make subgrants described in
				subclause (I) to other qualified aging network or disability entities only if
				the area agency on aging chooses not to apply for a subgrant or is not able to
				demonstrate performance capacity to carry out the activities described in this
				section.
											(III)Subgrantee
				recipient subgrantsAn administrator of a single-entry point
				system established by a State receiving an allotment under clause (i) shall
				make any necessary subgrants to key partners involved in developing, planning,
				or implementing the single-entry point system. Such partners may include
				centers for independent living (as defined in section 702 of the Rehabilitation
				Act of 1973 (29 U.S.C. 796a)).
											(B)Fixed amounts
				for States
										(i)ReservationThe
				Secretary shall reserve from the funds made available under subsection
				(g)—
											(I)for fiscal year
				2010, $15,759,000; and
											(II)for each
				subsequent fiscal year, $15,759,000, increased by the percentage increase in
				the Consumer Price Index for All Urban Consumers, between October of the fiscal
				year preceding the subsequent fiscal year and October 2007.
											(ii)Fixed
				amountsThe Secretary shall use the funds reserved under clause
				(i) to provide equal fixed amounts to the States.
										(C)Allocation for
				StatesThe Secretary shall allocate to each eligible State for a
				fiscal year an amount that bears the same relationship to the funds made
				available under subsection (g) (and not reserved under paragraph (1) or
				subparagraph (B)) for that fiscal year as the number of persons who are either
				older individuals or individuals with disabilities in that State bears to the
				number of such persons or individuals in all the States.
									(D)Determination of
				number of persons
										(i)Older
				individualsThe number of older individuals in any State and in
				all States shall be determined by the Secretary on the basis of the most recent
				data available from the Bureau of the Census, and other reliable demographic
				data satisfactory to the Secretary.
										(ii)Individuals
				with disabilitiesThe number of individuals with disabilities in
				any State and in all States shall be determined by the Secretary on the basis
				of the most recent data available from the American Community Survey, and other
				reliable demographic data satisfactory to the Secretary, on individuals who
				have a sensory disability, physical disability, mental disability, self-care
				disability, go-outside-home disability, or employment disability.
										(3)EligibilityIn
				addition to the States determined by the Secretary to be eligible for a grant
				under this section, a State that receives a Federal grant for an aging and
				disability resource center is eligible for a grant under this section.
								(4)DefinitionIn
				this subsection, the term State shall not include any
				jurisdiction described in paragraph (1)(B)(ii).
								(d)Applications
								(1)In
				generalTo be eligible to receive an initial grant under this
				section, a State agency shall, after consulting and coordinating with
				consumers, other stakeholders, centers for independent living in the State, if
				any, and area agencies on aging in the State, if any, submit an application to
				the Secretary at such time, in such manner, and containing the following
				information:
									(A)Evidence of
				substantial involvement of stakeholders and agencies in the State that are
				administering programs that will be the subject of referrals.
									(B)The applicant’s
				plan for providing—
										(i)comprehensive
				information on the full range of available public and private long-term
				services and supports options, providers, and resources, including building
				awareness of the single-entry point system as a resource;
										(ii)objective,
				neutral, and personal information, counseling, and assistance to individuals
				and their caregivers in assessing their existing or anticipated long-term care
				needs, and developing and implementing a plan for long-term care to meet their
				needs;
										(iii)for eligibility
				screening and referral for services;
										(iv)for stakeholder
				input;
										(v)for a management
				information system; and
										(vi)for an evaluation
				of the effectiveness of the single-entry point system.
										(C)A specification of
				the period of the grant request, which shall include not less than 3
				consecutive fiscal years in the 5-fiscal-year-period beginning with fiscal year
				2010.
									(D)Such other
				information as the Secretary determines appropriate.
									(2)Application for
				continuation
									(A)In
				generalA State that receives an initial grant under this section
				shall apply, after consulting and coordinating with the area agencies on aging,
				for a continuation of the initial grant, which includes a description of any
				significant changes to the information provided in the initial application and
				such data concerning performance measures related to the requirements in the
				initial application as the Secretary shall require.
									(B)EffectThe
				requirement under subparagraph (A) shall be in effect through fiscal year
				2020.
									(e)Use of
				funds
								(1)In
				generalA State that receives a grant under this section shall
				use the funds made available through the grant to—
									(A)establish a State
				single-entry point system, to enable older individuals and individuals with
				disabilities and their caregivers to obtain resources concerning long-term
				services and supports options; and
									(B)provide
				information on, access to, and assistance regarding long-term services and
				supports.
									(2)ServicesIn
				particular, the State single-entry point system shall be the referral source
				to—
									(A)provide
				information about long-term care planning and available long-term services and
				supports through a variety of media (such as websites, seminars, and
				pamphlets);
									(B)provide assistance
				with making decisions about long-term services and supports and determining the
				most appropriate services through options counseling, future financial
				planning, and case management;
									(C)provide
				streamlined access to and assistance with applying for federally funded
				long-term care benefits (including medical assistance under title XIX, Medicare
				skilled nursing facility services, services under title III of the Older
				Americans Act of 1965 (42 U.S.C. 3021 et seq.), the services of Aging and
				Disability Resource Centers), and State-funded and privately funded long-term
				care benefits, through efforts to shorten and simplify the eligibility
				processes for older individuals and individuals with disabilities;
									(D)provide referrals
				to the State evidence-based disease prevention and health promotion programs
				under subtitle B;
									(E)allocate the State
				funds available under subtitle C and carry out the State enhanced nursing home
				diversion program under subtitle C; and
									(F)and provide
				information about, other services available in the State that may assist an
				individual to remain in the community, including the Medicare and Medicaid
				programs, the State health insurance assistance program, the supplemental
				nutrition assistance program established under the
				Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.), and the Low-Income Home Energy Assistance Program under
				the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.), and
				such other services, as the State shall include.
									(3)Collaborative
				arrangements
									(A)Center for
				independent livingEach entity receiving an allotment under
				subsection (c) shall involve in the planning and implementation of the
				single-entry point system the local center for independent living (as defined
				in section 702 of the Rehabilitation Act of 1973 (29 U.S.C. 796a)), which
				provides information, referral, assistance, or services to individuals with
				disabilities.
									(B)Other
				entitiesTo the extent practicable, the State single-entry point
				system shall enter into collaborative arrangements with aging and disability
				programs, service providers, agencies, the direct care work force, and other
				entities in order to ensure that information about such services may be made
				available to individuals accessing the State single-entry point system.
									(f)Federal
				share
								(1)In
				generalThe Federal share of the cost described in subsection (b)
				shall be 75 percent.
								(2)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
								(g)Funding
								(1)In
				generalThe Secretary shall use amounts made available under
				paragraph (2) to make the grants described in subsection (b).
								(2)FundingThere are authorized to be appropriated to
				carry out this section—
									(A)$30,900,000 for fiscal year 2010;
									(B)$38,264,000 for fiscal year 2011;
									(C)$48,410,000 for fiscal year 2012;
									(D)$53,560,000 for fiscal year 2013;
									(E)$63,860,000 for fiscal year 2014;
									(F)$69,010,000 for fiscal year 2015;
									(G)$74,160,000 for fiscal year 2016;
									(H)$79,310,000 for fiscal year 2017;
									(I)$84,460,000 for fiscal year 2018;
									(J)$89,610,000 for fiscal year 2019;
				and
									(K)$95,790,000 for fiscal year 2020.
									(3)AvailabilityFunds
				appropriated under paragraph (2) shall remain available until expended.
								BHealthy living
				program
						2221.Evidence-based
				disease prevention and health promotion programs
							(a)ProgramThe
				Secretary shall establish and carry out a healthy living program. In carrying
				out the program, the Secretary shall make grants to State agencies, from
				allotments described in subsection (b), to pay for the Federal share of the
				cost of carrying out evidence-based disease prevention and health promotion
				programs.
							(b)Allotments
								(1)Allotments to
				Indian tribes and territories
									(A)ReservationThe
				Secretary shall reserve from the funds made available under subsection
				(g)—
										(i)for fiscal year
				2010, $1,500,952; and
										(ii)for each
				subsequent fiscal year, $1,500,952, increased by the percentage increase in the
				Consumer Price Index for All Urban Consumers, between October of the fiscal
				year preceding the subsequent fiscal year and October 2007.
										(B)AllotmentsThe
				Secretary shall use the reserved funds under subparagraph (A) to make
				allotments to—
										(i)Indian tribes;
				and
										(ii)Guam, American
				Samoa, the Commonwealth of the Northern Mariana Islands, the Commonwealth of
				Puerto Rico, and the United States Virgin Islands.
										(2)In
				general
									(A)Amounts
										(i)In
				generalExcept as provided in paragraph (3), the Secretary shall
				allot to each eligible State for a fiscal year an amount that bears the same
				relationship to the funds made available under this section and not reserved
				under paragraph (1) for that fiscal year as the number of older individuals in
				the State bears to the number of older individuals in all the States.
										(ii)Older
				individualsThe number of older individuals in any State and in
				all States shall be determined by the Secretary on the basis of the most recent
				data available from the Bureau of the Census, and other reliable demographic
				data satisfactory to the Secretary.
										(B)Subgrants
										(i)In
				generalEach State agency that receives an amount under
				subparagraph (A) shall award subgrants to area agencies on aging that can
				demonstrate performance capacity to carry out activities under this section
				whether such area agency on aging carries out the activities directly or
				through contract with an aging network entity.
										(ii)Subgrants to
				other entitiesA State agency may make subgrants described in
				clause (i) to other qualified aging network entities only if the area agency on
				aging chooses not to apply for a subgrant or is not able to demonstrate
				performance capacity to carry out the activities described in this
				section.
										(3)Minimum
				allotmentNo State shall receive an allotment under this section
				for a fiscal year that is less than 0.5 percent of the funds made available to
				carry out this section for that fiscal year and not reserved under paragraph
				(1).
								(4)EligibilityIn
				addition to the States determined by the Secretary to be eligible for a grant
				under this section, a State that receives a Federal grant for evidence-based
				disease prevention is eligible for a grant under this section.
								(c)ApplicationsTo
				be eligible to receive a grant under this section, a State agency shall, after
				consulting and coordinating with consumers, other stakeholders, and area
				agencies on aging in the State, if any, submit an application to the Secretary
				at such time, in such manner, and containing the following information:
								(1)A description of
				the evidence-based disease prevention and health promotion program.
								(2)Sufficient
				information to demonstrate that the infrastructure exists to support the
				program.
								(3)A specification of
				the period of the grant request, which shall include not less than 3
				consecutive fiscal years in the 5 fiscal year period beginning with fiscal year
				2010.
								(4)Such other
				information as the Secretary determines appropriate.
								(d)Application for
				continuation
								(1)In
				generalA State that receives an initial grant under this section
				shall apply, after consulting and coordinating with the area agencies on aging,
				for a continuation of the initial grant, which application shall
				include—
									(A)a description of
				any significant changes to the information provided in the initial application;
				and
									(B)such data
				concerning performance measures related to the requirements in the initial
				application as the Secretary shall require.
									(2)EffectThe
				requirement under paragraph (1) shall be in effect through fiscal year
				2020.
								(e)Use of
				fundsA State that receives a
				grant under this section shall use the funds made available through the grant
				to carry out—
								(1)an evidence-based
				chronic disease self-management program;
								(2)an evidence-based
				falls prevention program; or
								(3)another
				evidence-based disease prevention and health promotion program.
								(f)Federal
				share
								(1)In
				generalThe Federal share of the cost described in subsection (a)
				shall be 85 percent.
								(2)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
								(g)Funding
								(1)In
				generalThe Secretary shall use amounts made available under
				paragraph (2) to make the grants described in subsection (a).
								(2)FundingThere are authorized to be appropriated to
				carry out this section—
									(A)$36,050,000 for fiscal year 2010;
									(B)$41,200,000 for fiscal year 2011;
									(C)$56,650,000 for fiscal year 2012;
									(D)$77,250,000 for fiscal year 2013;
									(E)$92,700,000 for fiscal year 2014;
									(F)$103,000,000 for fiscal year 2015;
									(G)$118,450,000 for fiscal year 2016;
									(H)$133,900,000 for fiscal year 2017;
									(I)$149,350,000 for fiscal year 2018;
									(J)$157,590,000 for fiscal year 2019;
				and
									(K)$173,040,000 for fiscal year 2020.
									(3)AvailabilityFunds appropriated under paragraph (2)
				shall remain available until expended.
								CDiversion
				Programs
						2231.Enhanced
				nursing home diversion programs
							(a)DefinitionIn
				this section:
								(1)Low-income
				seniorThe term low-income senior means an
				individual who—
									(A)is age 75 or
				older; and
									(B)is from a
				household with a household income that is not less than 150 percent, and not
				more than 300 percent, of the poverty line.
									(2)Nursing
				homeThe term nursing home means—
									(A)a skilled nursing
				facility, as defined in section 1819(a); or
									(B)a nursing
				facility, as defined in section 1919(a).
									(b)Program
								(1)In
				generalThe Secretary shall establish and carry out a diversion
				program. In carrying out the program, the Secretary shall make grants to
				States, from allotments described in subsection (c), to pay for the Federal
				share of the cost of carrying out enhanced nursing home diversion
				programs.
								(2)CohortsThe
				Secretary shall make the grants to—
									(A)a first year
				cohort consisting of one-third of the States, for fiscal year 2010;
									(B)a second year
				cohort consisting of the cohort described in subparagraph (A) and an additional
				one-third of the States, for fiscal year 2011; and
									(C)a third year
				cohort consisting of all the eligible States, for fiscal year 2012 and each
				subsequent fiscal year.
									(3)ReadinessIn
				determining whether to include an eligible State in the first year, second
				year, or third year and subsequent year cohort, the Secretary shall consider
				the readiness of the State to carry out an enhanced nursing home diversion
				program under this section. Readiness shall be determined based on a
				consideration of the following factors:
									(A)Availability of a
				comprehensive array of home and community-based services.
									(B)Sufficient home
				and community-based services provider capacity.
									(C)Availability of
				housing.
									(D)Availability of
				supports for consumer-directed services, including whether a fiscal
				intermediary is in place.
									(E)Ability to perform
				timely eligibility determinations and assessment for services.
									(F)Existence of a
				quality assessment and improvement program for home and community-based
				services.
									(G)Such other factors
				as the Secretary determines appropriate.
									(c)Allotments
								(1)In
				general
									(A)AmountThe
				Secretary shall allot to an eligible State (within the applicable cohort) for a
				fiscal year an amount that bears the same relationship to the funds made
				available under subsection (i) for that fiscal year as the number of low-income
				seniors in the State bears to the number of low-income seniors within States in
				the applicable cohort for that fiscal year.
									(B)Low-income
				seniorsThe number of low-income seniors in any State and in all
				States shall be determined by the Secretary on the basis of the most recent
				data available from the American Community Survey, and other reliable
				demographic data satisfactory to the Secretary.
									(2)EligibilityIn
				addition to the States determined by the Secretary to be eligible for a grant
				under this section, a State that receives a Federal grant for a nursing home
				diversion is eligible for a grant under this section.
								(d)ApplicationsTo
				be eligible to receive a grant under this section, a State agency shall, after
				consulting and coordinating with consumers, other stakeholders, and area
				agencies on aging in the State, if any, submit an application to the Secretary
				at such time, in such manner, and containing such information as the Secretary
				may require, including a specification of the period of the grant request,
				which shall include not less than 3 consecutive fiscal years in the 5 fiscal
				year period beginning with the fiscal year prior to the year of
				application.
							(e)Application for
				continuation
								(1)In
				generalA State that receives an initial grant under this section
				shall apply, after consulting and coordinating with the area agencies on aging,
				for a continuation of the initial grant, which application shall
				include—
									(A)a description of
				any significant changes to the information provided in the initial application;
				and
									(B)such data
				concerning performance measures related to the requirements in the initial
				application as the Secretary shall require.
									(2)EffectThe
				requirement under paragraph (1) shall be in effect through fiscal year
				2020.
								(f)Use of
				funds
								(1)In
				generalA State that receives a grant under this section shall
				carry out the following:
									(A)Use the funds made
				available through the grant to carry out an enhanced nursing home diversion
				program that enables eligible individuals to avoid admission into nursing homes
				by enabling the individuals to obtain alternative long-term services and
				supports and remain in their communities.
									(B)Award subgrants to
				area agencies on aging that can demonstrate performance capacity to carry out
				activities under this section whether such area agency on aging carries out the
				activities directly or through contract with an aging network entity. A State
				may make subgrants to other qualified aging network entities only if the area
				agency on aging chooses not to apply for a subgrant or is not able to
				demonstrate performance capacity to carry out the activities described in this
				section.
									(2)Case
				management
									(A)In
				generalThe State, through the State single-entry point system
				established under subtitle A, shall provide for case management services to the
				eligible individuals.
									(B)Use of existing
				servicesIn carrying out subparagraph (A), the State agency or
				area agency on aging may utilize existing case management services delivery
				networks if—
										(i)the networks have
				adequate safeguards against potential conflicts of interest; and
										(ii)the State agency
				or area agency on aging includes a description of such safeguards in the grant
				application.
										(C)Care
				planThe State shall provide for development of a care plan for
				each eligible individual served, in consultation with the eligible individual
				and their caregiver, as appropriate. In developing the care plan, the State
				shall explain the option of consumer directed care and assist an individual,
				who so requests, with developing a consumer-directed care plan that shall
				include arranging for support services and funding. Such assistance shall
				include providing information and outreach to individuals in the hospital, in a
				nursing home for post-acute care, or undergoing changes in their health status
				or caregiver situation.
									(g)Eligible
				individualsIn this section,
				the term eligible individual means an individual—
								(1)who has been
				determined by the State to be at high functional risk of nursing home
				placement, as defined by the State agency in the State agency's grant
				application;
								(2)who is not
				eligible for medical assistance under title XIX; and
								(3)who meets the
				income and asset eligibility requirements established by the State and included
				in such State’s grant application for approval by the Secretary.
								(h)Federal
				share
								(1)In
				generalThe Federal share of the cost described in subsection (b)
				shall be, for a State and for a fiscal year, the sum of—
									(A)the Federal
				medical assistance percentage applicable to the State for the year under
				section 1905(b); and
									(B)5 percentage
				points.
									(2)Non-Federal
				shareThe State may provide the non-Federal share of the cost in
				cash or in-kind, fairly evaluated, including plant, equipment, or services. The
				State may provide the non-Federal share from State, local, or private
				sources.
								(i)Funding
								(1)In
				generalThe Secretary shall use amounts made available under
				paragraph (2) to make the grants described in subsection (b).
								(2)FundingThere are authorized to be appropriated to
				carry out this section—
									(A)$111,825,137 for
				fiscal year 2010;
									(B)$337,525,753 for
				fiscal year 2011;
									(C)$650,098,349 for
				fiscal year 2012;
									(D)$865,801,631 for
				fiscal year 2013;
									(E)$988,504,887 for
				fiscal year 2014;
									(F)$1,124,547,250 for
				fiscal year 2015;
									(G)$1,276,750,865 for
				fiscal year 2016;
									(H)$1,364,488,901 for
				fiscal year 2017;
									(I)$1,466,769,052 for
				fiscal year 2018;
									(J)$1,712,755,702 for
				fiscal year 2019; and
									(K)$1,712,755,702 for
				fiscal year 2020.
									(3)AvailabilityFunds appropriated under paragraph (2)
				shall remain available until expended.
								DAdministration,
				evaluation, and technical assistance
						2241.Administration,
				evaluation, and technical assistance
							(a)Administration
				and expensesFor purposes of carrying out this title, there are
				authorized to be appropriated for administration and expenses—
								(1)of the area
				agencies on aging—
									(A)$16,825,895 for
				fiscal year 2010;
									(B)$39,246,141 for
				fiscal year 2011;
									(C)$50,766,948 for
				fiscal year 2012;
									(D)$66,999,101 for
				fiscal year 2013;
									(E)$76,979,152 for
				fiscal year 2014;
									(F)$87,163,513 for
				fiscal year 2015;
									(G)$98,780,562 for
				fiscal year 2016;
									(H)$106,063,792 for
				fiscal year 2017;
									(I)$114,324,642 for
				fiscal year 2018;
									(J)$123,312,948 for
				fiscal year 2019; and
									(K)$133,215,845 for
				fiscal year 2020;
									(2)of the State
				agencies—
									(A)$8,412,948 for
				fiscal year 2010;
									(B)$19,623,071 for
				fiscal year 2011;
									(C)$25,383,474 for
				fiscal year 2012;
									(D)$33,499,551 for
				fiscal year 2013;
									(E)$38,489,576 for
				fiscal year 2014;
									(F)$43,581,756 for
				fiscal year 2015;
									(G)$49,390,281 for
				fiscal year 2016;
									(H)$53,031,896 for
				fiscal year 2017;
									(I)$57,162,321 for
				fiscal year 2018;
									(J)$61,656,474 for
				fiscal year 2019; and
									(K)$66,607,923 for
				fiscal year 2020; and
									(3)of the
				Administration—
									(A)$2,103,237 for
				fiscal year 2010;
									(B)$4,905,768 for
				fiscal year 2011;
									(C)$6,345,868 for
				fiscal year 2012;
									(D)$8,374,888 for
				fiscal year 2013;
									(E)$9,622,394 for
				fiscal year 2014;
									(F)$10,895,439 for
				fiscal year 2015;
									(G)$12,347,570 for
				fiscal year 2016;
									(H)$13,257,974 for
				fiscal year 2017;
									(I)$14,290,580 for
				fiscal year 2018;
									(J)$15,414,118 for
				fiscal year 2019; and
									(K)$16,651,981 for
				fiscal year 2020.
									(b)Evaluation and
				technical assistance
								(1)Conditions to
				receipt of grantIn awarding grants under this title, the
				Secretary shall condition receipt of the grant for the second and subsequent
				grant years on a satisfactory determination that the State agency is meeting
				benchmarks specified in the grant agreement for each grant awarded under this
				title.
								(2)EvaluationsThe
				Secretary shall measure and evaluate, either directly or through grants or
				contracts, the impact of the programs authorized under this title. Not later
				than June 1 of the year that is 6 years after the year of the date of enactment
				of the Project 2020: Building on the Promise
				of Home and Community-Based Services Act of 2009 and every 2
				years thereafter, the Secretary shall—
									(A)compile the
				reports of the measures and evaluations of the grantees;
									(B)establish
				benchmarks to show progress toward savings; and
									(C)present a
				compilation of the information under this paragraph to Congress.
									(3)Technical
				assistance grantsThe Secretary shall award technical assistance
				grants, including State specific grants whenever practicable, to carry out the
				programs authorized under this title.
								(4)TransferThere
				are authorized to be appropriated for such evaluation and technical assistance
				under this subsection—
									(A)$4,206,474 for
				fiscal year 2010;
									(B)$9,811,535 for
				fiscal year 2011;
									(C)$8,461,158 for
				fiscal year 2012;
									(D)$11,166,517 for
				fiscal year 2013;
									(E)$12,829,859 for
				fiscal year 2014;
									(F)$14,527,252 for
				fiscal year 2015;
									(G)$16,463,427 for
				fiscal year 2016;
									(H)$17,677,299 for
				fiscal year 2017;
									(I)$19,054,107 for
				fiscal year 2018;
									(J)$20,552,158 for
				fiscal year 2019; and
									(K)$22,202,641 for
				fiscal year 2020.
									(c)AvailabilityFunds appropriated under this section shall
				remain available until
				expended.
							.
		
